Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 03/10/2021 has been fully considered and is attached hereto.
    Specification
The disclosure is objected to because of the following informalities: application (¶ 44, line 1), (¶ 45, line 1), (¶ 47, line 4), (¶ 49, line 16),  (¶ 51, line 3), character “200” has been used to indicate both as “module” as well as “apparatus”. Correction is required.  See MPEP § 608.01(b).
      Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate both as “apparatus” and “module”, (Figs 2A, 2B and 3). 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the Claims.  Therefore, the “a thickness of the heat spreader is non-uniform, and 3is varied so as to be proximal to the upper surfaces of the core ICs 4according to their heights” in Claim 11 must be shown or the feature canceled from the Claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is  objected to because of the following lack of antecedent informalities: 
● In Claim 16, Line 4, “a layer of the TIM” should be changed to read cha - - the layer of TIM - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6,14 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding Claims 6,14 and 18, the term "substantially" in Claims 6,14 and 18 is a relative term which renders the Claims indefinite.  The term "substantially" is not defined by the Claims, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggest that the phrase “substantially” be excluded from the Claims language. See; MPEP 2173.05(b)(III)(A)). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7-9, 12-13 and 16-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Berard et al (US 2015/0289414). 
	Regarding Claim 1, Berard (In Fig 4) disclose a hermetically sealed electronics module (20), (¶ 7, II. 1-9), comprising: 
2an interconnecting substrate (22); 
3a core integrated circuit (IC) (21) installed on the substrate (22), (Fig 4); 
4a collar (15) having a bottom edge hermetically bonded to the substrate (22), (¶ 7, II. 1-9), (¶ 27, II. 12-14), 5said collar (15) being configured such that it surrounds and encircles the core 6IC (21), (Fig 2); 
7a lid (26) hermetically sealed to a top edge of the collar (15), (¶ 27, II. 12-140), (Fig 4), the lid (26), collar (15), 8and substrate (22) together forming and enclosing a hermetically sealed chamber (Chamber within which 21 is accommodated) 9that contains the core IC (21); and 
10a heat spreader (28) bonded to an inward-facing surface of the lid (26), (¶ 27, II. 1-14) and 11positioned within the hermetically sealed chamber over the core IC (21), (Fig 4), the 12heat spreader (28) extending downward from the lid into proximal, thermal 13contact with an upper surface of the core IC (21), (Fig 4).
	Regarding Claim 7, Berard discloses the limitations of Claim 1, however Berard (In Fig 4) further discloses wherein the heat spreader (28) is soldered (¶ 27, II. 1-2) or 2welded to the lid (26), (Fig 4).
Regarding Claim 8, Berard discloses the limitations of Claim 1, however Berard (In Fig 4) further discloses wherein the proximal, thermal contact 2between the heat spreader (28) and the upper surface of the core IC (21) is formed by 3a layer of thermal interface material (TIM) (aluminum nitride, ¶ 24, II. 1-8) interposed between and in 4physical contact with both the heat spreader (28) and the upper surface of the 5core IC (21), (¶ 24, II. 1-8), (Fig 4).
Regarding Claim 9, Berard discloses the limitations of Claim 1, however Berard (In Fig 4) further discloses wherein the heat spreader (28) is configured to 2extend beyond the upper surface of the core IC (21), (Fig 4), so that it overlaps a region (overlap region between 28 and 21) 3within the hermetically sealed chamber (Chamber within which 21 is accommodated) that is adjacent to the core IC (21).
Regarding Claim 12, Berard (In Fig 4) disclose a method of manufacturing a hermetically sealed electronics module (20), (¶ 7, II. 1-9), 2the method comprising: 
3a) providing an interconnecting substrate (22); 
4b) installing a core integrated circuit (IC) (21) installed on the substrate (22), (Fig 4); 
5c) hermetically bonding a bottom edge of a collar (15) to the substrate so 6that the collar (15) is in surrounding relationship with the core IC (21), (¶ 21, II. 1-11, ¶ 27, II. 1-14); 
7d) providing a lid (26) configured for hermetic attachment to a top edge 8of the collar (15), (¶ 21, II. 1-11, ¶ 27, II. 1-14); 
9e) bonding a heat spreader (28) to an inward-facing surface of the lid (26), (¶ 21, II. 1-11, ¶ 27, II. 1-14), the 10heat spreader (28) being configured such that when the lid (26) is hermetically 11attached to the collar (15), the heat spreader (28) will be positioned over the core IC (21) 12within the hermetically sealed chamber (Chamber within which 21 is accommodated), (Fig 4) and will extend downward from 13the lid  (26) into proximal, thermal contact with an upper surface of the core IC (21), (Fig 4); 14and 
15f) hermetically attaching the lid (26) to the top edge of the collar (15), (¶ 21, II. 1-11, ¶ 27, II. 1-14), the lid (26), 16collar (15), and substrate (22) together thereby forming and enclosing a hermetically 17sealed chamber (Chamber within which 21 is accommodated), (¶ 7, II. 1-9), (¶ 27, II. 12-14) that contains the core IC (21), (Fig 4).
Regarding Claim 13, Berard discloses the limitations of Claim 12, however Berard (In Fig 4) further discloses wherein bonding the heat spreader (28) to the 2inward-facing surface of the lid (26) in step e) includes at least one of soldering (¶ 27, II. 1-2) 3and welding the heat spreader (28) to the lid (26), (Fig 4).
Regarding Claim 16, Berard discloses the limitations of Claim 12, however Berard (In Fig 4) further discloses wherein the method further comprising before step f) applying a 2layer of thermal interface material (TIM), (aluminum nitride, ¶ 24, II. 1-8) to the upper surface of the core 3IC (21), such that after step f) the proximal, thermal contact between the heat 4spreader (28) and the upper surface of the core IC (21) is formed by a layer of the 5TIM (aluminum nitride, ¶ 24, II. 1-8) interposed between an in physical contact with both the heat spreader (28) 6and the upper surface of the core IC (21), (Fig 4).
Regarding Claim 17, Berard discloses the limitations of Claim 12, however Berard (In Fig 4) further discloses wherein hermetically attaching the lid (26) to the 2top edge of the collar (15) in step f) includes seam-welding (¶ 27, II. 12-14) the lid (26) to the top 3edge of the collar (15), (Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Negoro (US 2013/0043581).
Regarding Claim 2, Berard discloses the limitations of Claim 1, however where Berard further disclose a hermetically sealed chamber (¶ 7, II. 1-9), however Berard does not disclose wherein the module further comprising a tall component installed 2on the interconnecting substrate within the hermetically sealed chamber, 3the tall component extending upward from the substrate to a height that is 4greater than a height of the upper surface of the core IC, the heat spreader 5being configured such that it does not overlap the tall component, and such 6that it extends downward below the height of the tall component.
Instead Negoro (In Figs 4A/4B) teaches wherein the module (1) further comprising a tall component (22) installed 2on the interconnecting substrate (11) within the hermetically sealed chamber (cavity within which 21/22 are accommodated), 3the tall component (22) extending upward from the substrate (11) to a height that is 4greater than a height of the upper surface of the core IC (21), (Fig 4A), the heat spreader (25) 5being configured such that it does not overlap the tall component (22), (Fig 4A), and such 6that it extends downward below the height of the tall component (22), (Fig 4A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Negoro with a tall component being installed on the substrate within the hermetically sealed chamber and with tall component extending upward from the substrate to a height greater then a height of the upper surface of the core IC and with heat spreader not overlapping the tall component and extending downward below the height of the tall component to benefit from improving the reliability of the semiconductor chip with respect to heat dissipation, while eliminating the need to change the shape of heat dissipation plate in accordance with the height difference between the first and second chip (Negoro, ¶ 39, II. 11-13, ¶ 40, II. 4-8).
Claims 3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Negoro and further in view of Kalchuri et al (US 2014/0167216).
Regarding Claim 3 , Berard in view of Negoro discloses the limitations of Claim 2, however Berard as modified does not disclose wherein the module comprises a plurality of 2tall components installed on the interconnecting substrate, all of the tall 3components extending upward from the substrate to heights that are greater 4than the height of the upper surface of the core IC, the heat spreader being 5configured such that it does not overlap any of the tall components, and 6such that it extends downward below the heights of all of the tall components.
Instead Kalchuri (In Figs 1-2) further teaches wherein the module (100) comprises a plurality of 2tall components (130/130), (Fig 2) installed on the interconnecting substrate (153), all of the tall 3components (130/130) extending upward from the substrate (153) to heights that are greater 4than the height of the upper surface of the core IC (120), (Fig 2), the heat spreader (151) being 5configured such that it does not overlap any of the tall components (130/130), (Fig 2), and 6such that it extends downward below the heights of all of the tall components (130/130), (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Negoro and further with Kalchuri with a plurality of tall components on the substrate, and with all tall components extending upward from the substrate to a greater height that than of the core IC and with heat spreader not overlapping any of the tall components and extending downward below the height of all tall components to benefit from reducing the package thickness and thereby allowing reduction in size and weight of the mobile device (Kalchuri ¶ 4, II. 1-15. ¶ 6. II. 1-3).
Regarding Claim 5, Berard in view of Negoro and further in view of Kalchuri discloses the limitations of Claim 3, however Berard as modified does not disclose wherein at least one of the tall components is 2a central tall component that is located within a central region of the 3interconnecting substrate, and wherein an opening is provided in the heat 4spreader above the central tall component so that the heat spreader 5surrounds but does not overlap the central tall component.
Instead Negoro (In Figs 4A/4B) teaches wherein at least one of the tall components (22) is 2a central tall component (22) that is located within a central region of the 3interconnecting substrate (11), (Fig 4B) and wherein an opening (30X) is provided in the heat 4spreader (30) above the central tall component (22) so that the heat spreader (30) 5surrounds but does not overlap the central tall component (Fig 4A).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Negoro with the one of the tall components being a central tall component being located within a central region of the substrate and an opening being provided in the heat spreader above the central tall component so that the heat spreader surrounds but does not overlap the central tall component to benefit from improving the reliability of the semiconductor chip with respect to heat dissipation, while eliminating the need to change the shape of heat dissipation plate in accordance with the height difference between the first and second chip (Negoro, ¶ 39, II. 11-13, ¶ 40, II. 4-8).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Negoro further in view of Kalchuri and further in view of Mitsui (2016/0284622).
Regarding Claim 4, Berard in view of Negoro and further in view of Kalchuri discloses the limitations of Claim 3, however where Berard further disclose a hermetically sealed chamber (¶ 7, II. 1-9), however Berard as modified does not disclose wherein all of the tall components are 2installed within the hermetically sealed chamber proximal to the collar, and 3wherein the heat spreader is confined to a central region of the lid.
Instead Mitsui (In Fig 3) teaches wherein all of the tall components (222/223) are 2installed within the hermetically sealed chamber (Chamber within which 221/222/223 are accommodated) proximal to the collar (260), and 3wherein the heat spreader (243) is confined to a central region of the lid (240), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Negoro further with Kalchuri and further with Mitsui with all tall components being installed with the hermetically sealed chamber proximal to the collar with the heat spreader being confined to a central region of the lid to benefit from actively enhancing degree of contact by reducing the distance between the first heat generating element that generates the highest temperature thereby efficiently dissipating heat (Mitsui, ¶ 22, II. 4-8, ¶ 9, II. 1-5).
Claims 6, 14 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Choudhury et al (US 2017/0186665).
Regarding Claim 6, Berard discloses the limitations of Claim 1, however Berard does not disclose wherein the heat spreader is bonded to the lid 2over substantially an entire upper surface of the heat spreader.
Instead Choudhury (In Fig 2C) teaches wherein the heat spreader (297) is bonded (bonded by epoxy 211, ¶ 28, II. 6-8) to the lid (202) 2over substantially an entire upper surface of the heat spreader (297), (Fig 2C).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury with the heat spreader being bonded to the lid over substantially an entire upper surface of the heat spreader to benefit from thermally or mechanically coupling the lid to the heat spreader to efficiently dissipating the unwanted heat from produced by components which otherwise could have negative effect on performance capabilities multi-chip package (Choudhury, ¶ 3, II. 1-9, ¶ 28, II. 6-13).
Regarding Claim 14, Berard discloses the limitations of Claim 12, however Berard does not disclose wherein bonding the heat spreader to the 2inward-facing surface of the lid in step e) includes bonding substantially an 3entire upper surface of the heat spreader to the inward-facing surface of the lid.
Instead Choudhury (In Fig 2C) teaches wherein bonding the heat spreader (297) to the 2inward-facing surface of the lid (202) in step e) includes bonding (bonding by epoxy 211, ¶ 28, II. 6-8) substantially an 3entire upper surface of the heat spreader (297) to the inward-facing surface of the lid (202), (Fig 2C). 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury with the heat spreader by bonding substantially an entire upper surface of the heat spreader to the inward-facing surface of the lid to benefit from thermally or mechanically coupling the lid to the heat spreader to efficiently dissipating the unwanted heat from produced by components which otherwise could have negative effect on performance capabilities multi-chip package (Choudhury, ¶ 3, II. 1-9, ¶ 28, II. 6-13).
Regarding Claim 18, Berard discloses the limitations of Claim 12, however Berard does not disclose wherein bonding the heat spreader to the 2inward-facing surface of the lid in step e) includes bonding the heat 3spreader to the lid over substantially an entire upper surface of the heat spreader.
Instead Choudhury (In Fig 2C) teaches wherein bonding the heat spreader (297) to the 2inward-facing surface of the lid (202) in step e) includes bonding the heat 3spreader (297) to the lid (202) over substantially an entire upper surface of the heat spreader (297), (Fig 2C).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Choudhury with bonding the heat spreader to the lid over substantially an entire upper surface of the heat spreader to benefit from thermally or mechanically coupling the lid to the heat spreader to efficiently dissipating the unwanted heat from produced by components which otherwise could have negative effect on performance capabilities multi-chip package (Choudhury, ¶ 3, II. 1-9, ¶ 28, II. 6-13).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Brzezinski (US 5,323,292).
Regarding Claim 10, Berard discloses the limitations of Claim 1, however Berard does not disclose wherein: 2a plurality of core ICs are installed on the interconnecting substrate 3within the hermetically sealed chamber; 4the heat spreader is positioned within the hermetically sealed 5chamber over all of the core ICs; and 6the heat spreader extends downward from the lid into proximal, thermal contact with upper surfaces of all of the core ICs.
Instead Brzezinski (In Fig 1) teaches wherein: 2a plurality of core ICs (28/30/32/34/36/38) are installed on the interconnecting substrate (26) 3within the hermetically sealed chamber (24); 4the heat spreader (56) is positioned within the hermetically sealed 5chamber (24) over all of the core ICs (28/30/32/34/36/38); and 6the heat spreader (56) extends downward from the lid (12) into proximal, thermal contact with upper surfaces of all of the core ICs (28/30/32/34/36/38), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Brzezinski with a plurality of core ICs being installed on the substrate within the hermetically sealed chamber and with the heat spreader being positioned within the hermetically sealed chamber over all of the core ICs and the heat spreader extending downward from the lid into proximal thermal contact with the upper surfaces of all of the core ICs to benefit from providing a multi-chip module that achieves an adaptive heat transfer interface without forced liquid cooling (Brzezinski, Col 2  II. 4-7).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Brzezinski and further in view of Alcoe et al (US 2004/0057214).
Regarding Claim 11, Berard in view of Brzezinski discloses the limitations of Claim 10, however Berard as modified does not disclose wherein at least two of the core ICs differ 2in height, and wherein a thickness of the heat spreader is non-uniform, and 3is varied so as to be proximal to the upper surfaces of the core ICs 4according to their heights.
Instead Alcoe (In Fig 2) teaches wherein at least two of the core ICs (105A/105A) differ 2in height, and wherein a thickness of the heat spreader (135A) is non-uniform (Fig 2), and 3is varied so as to be proximal to the upper surfaces of the core ICs (105A/105B/105A/105B) 4according to their heights (Fig 2).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Brzezinski and further with Alcoe with two of the core ICS differing in height and thickness of the heat spreader being non-uniform and varied so as tom be proximal to the upper surface of the core ICs to benefit from dissipating heat generated by integrated circuit modules with efficient and reduced stress package for the integrated circuits while maintaining the same or equivalent contact pressure, thermal contact and mechanical restrain on both thin/thick components (Alcoe, ¶ 1, II. 1-4, ¶ 31,  II. 4-8).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Berard in view of Isshiki et al (JP2011236494).
For the purpose of citation, Examiner used machine translation of JP2011236494A, said translation has been provided herewith to the applicant. 
Regarding Claim 15, Berard discloses the limitations of Claim 12, however Berard does not disclose wherein the method further comprising after step e) and before 2step f), applying at least one of X-ray scanning and CSAM (Confocal 3Scanning Acoustic Microscopy) scanning to the bonded lid and heat spreader.
Instead Isshiki (In Fig 10) teaches wherein the method further comprising after step e) and before 2step f), applying at least one of X-ray (¶ 65, II. 1-9) scanning and CSAM (Confocal 3Scanning Acoustic Microscopy) scanning to the bonded lid (lid, ¶ 65, II. 1-9) and heat spreader (metal case, ¶ 65, II. 1-9), (Fig 10).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Berard with Isshiki with x-ray scanning to the boned lid and heat spreader to benefit from scanning for defect, pores and voids in manufacturing of a reliable hermetically airtight sealed metal member (Isshiki, ¶ 65, II. 1-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Semiconductor Package with Composite Thermal Interface Material Structure and Method of Forming the Same US 2020/0091034, Adjustable Thickness Thermal Interface and Electronic Package Utilizing Same US 2007/0230130, Compliant Heat Spreader for Flip Chip Packaging US 2012/0098118, Three-Dimensional 3D Integrated Heat Spreader for Multichip Package US 2015/0170989. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835